Citation Nr: 9936077	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-10 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 30 educational benefits in an amount calculated as 
$107.62.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from July 1987 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable decision by the Committee on 
Waivers (Committee) at the St. Louis Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant now 
resides in the jurisdiction of the Denver RO.  This case was 
last at the Board in May 1999, when it was remanded to the 
Committee for further action; at that time, it was noted that 
she had failed to appear in January 1999 for a hearing 
scheduled at the RO, and as no postponement was requested or 
granted, the case is processed as though the request for a 
hearing was withdrawn.  38 C.F.R. § 20.704(d) (1999).  


FINDINGS OF FACT

1.  The appellant was overpaid Chapter 30 educational 
assisstance benefits in an amount calculated as $107.62 due 
to her reduction of enrollment from 12 to 9 semester hours in 
an approved educational program, effective November 16, 1995.  

2.  This overpayment of Chapter 30 benefits to the appellant 
was not the result of fraud, misrepresentation, or bad faith 
on her part.  

3.  She is nevertheless primarily at fault for the 
overpayment in question as she failed to ensure that a timely 
report of her reduction of enrollment was sent to VA; and she 
either knew or should have known that she was not entitled to 
continue to receive educational benefits at the full-time 
rate after she reduced her enrollment.  

4.  VA was in no way at fault for the overpayment at issue in 
this appeal.  

5.  The appellant's debt to VA has been collected by a cash 
payment received in May 1999; no undue financial hardship is 
shown to have resulted from the collection of this debt from 
the appellant.  

6.  Recovery of this debt from the appellant did not defeat 
the purpose for which educational benefits were intended.  

7.  The failure to recover this debt from the appellant would 
have resulted in her unjust enrichment at the expense of the 
Government.  

8.  The evidence of record does not establish, nor has the 
appellant contended, that she relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
Chapter 30 educational benefits.  


CONCLUSION OF LAW

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 30 educational benefits in an amount calculated as 
$107.62 is not established.  38 U.S.C.A. § 5302(West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant applied for and was awarded educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, for her reported periods of enrollment in an 
approved college degree program of education beginning in 
January 1992.  Her legal entitlement to those educational 
benefits was exhausted at the end of the school term 
extending from August 21 to December 16, 1995.  See 
38 U.S.C.A. § 3013 (West 1991 & Supp. 1999).  During that 
school term, she reduced her enrollment from 12 to 9 semester 
hours, effective November 16, 1995.  Since notification of 
this reduced enrollment was not received by VA until January 
1996, the appellant continued to be paid at the full-time 
rate (rather than the 3/4-time rate) on and after November 16, 
1995 up until the end of the term.  This resulted in the 
overpayment to her of VA educational benefits in an amount 
calculated as $107.62.  

The appellant has not disputed the facts as set forth above, 
she has not challenged the assessment of the overpayment at 
issue in this appeal, nor has she disputed the calculation of 
the amount of the overpayment assessed against her.  However, 
she has requested that the recovery of this debt be waived by 
VA.  

Controlling Law and Regulations

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: 
(1)	Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt. 
(2)	Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault. 
(3)	Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities. 
(4)	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
(5)	Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 
(6)	Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).  

Analysis

The Committee found that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
which led to the overpayment at issue in this appeal.  The 
Board affirms that determination based on a review of the 
relevant evidence.  

However, it is very clear that the appellant was primarily at 
fault in the creation of her indebtedness to the Government, 
since this overpayment could have been avoided entirely if 
she had informed VA in a timely fashion of her reduced 
enrollment, or if she had returned the erroneous benefit 
checks to VA for correction.  After almost four years of 
participation in the Chapter 30 program, she was surely aware 
that a reduction in her enrollment would result in a 
corresponding reduction in the amount of her educational 
benefits, yet she took no step to promptly advise VA of her 
reduced enrollment, and she continued to negotiate VA 
benefits checks in an amount which she either knew or should 
have known to be excessive.  

There is no degree of fault attributable to VA for the 
overpayment at issue herein.  Notification of the appellant's 
reduction in her enrollment was not received by VA until 
January 1996, when it was already too late to avoid the 
overpayment at issue in this appeal.  

The appellant has maintained that repayment of this debt 
would cause her undue financial hardship.  Given the very 
small amount at issue, this argument was always tenuous, 
especially in view of the appellant's relatively young age 
and her future earning capability.  Also, however, 
notification has recently been received that the overpayment 
has been liquidated by a cash payment received from the 
appellant on May 14, 1999.  This tends to moot the matter of 
undue financial hardship.  

Recovery of this debt from the appellant would not defeat the 
purpose for which educational benefits were intended.  In 
fact, even before the overpayment occurred, she received the 
legal maximum of 36 months of benefits to which she was 
entitled under 38 U.S.C.A. § 3013.  This event occurred on 
September 18, 1995.  Her award of Chapter 30 educational 
assistance benefits was extended beyond this date to permit 
her to finish the school term in which she was enrolled (see 
38 C.F.R. § 21.7135(s) (1999)); this objective has also been 
accomplished without complication in this case.  She has 
completed the maximum allowable amount of education for which 
she is entitled to receive assistance from VA.  

On the other hand, failure to require the appellant to pay 
the indebtedness would result in her unjust enrichment at the 
Government's expense.  She has received more than the maximum 
amount of Chapter 30 benefits to which she is legally 
entitled.  

Finally, the Board has reviewed no evidence which suggests, 
nor has the appellant contended, that she relinquished a 
valuable right or incurred a legal obligation in reliance on 
the Chapter 30 benefits which were overpaid to her.  

The six factors of equity and good conscience specified at 
38 C.F.R. § 1.965(a) are all either neutral or unfavorable to 
the appellant's waiver request.  The Board has not found any 
other equitable factors to exist in this case which would 
warrant the allowance of the appellant's request for a waiver 
of her legal obligation to repay her legitimate debt to the 
Government resulting from the overpayment to her of 
Chapter 30 educational benefits in an amount calculated as 
$107.62.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

